DETAILED ACTION
Response to Amendment
The Amendment filed December 30, 2020 has been entered. Claims 1, 4, 9, 10 and 13 are pending in the application with claims 2, 3, 5 – 8, 11 and 12 being cancelled and claim 13 being newly added.
Claim Objections
Claims 1, 4, 9, 10 and 13 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1, line 16: the phrase “and” should be deleted.
Claim 1, line 19: “the at least the plurality of spray nozzles” should read --the at least one of the plurality of spray nozzles--.
Claims 4, 9, 10 and 13 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4, 9, 10 and 13
Claim 1 recites the limitation “wherein one of the plurality of delivery ducts is configured to deliver the washing agent to the collection sump” in last two lines. From the disclosed figures, it can be seen that there is no dedicated washing device or dedicated duct leading to the sump (100). Thus, it is unclear as to how the claimed feature is present in the motor-compressor unit. The claim is examined as best understood by the examiner.
Claim 13 recites the limitation “a diaphragm inside the single casing between the compressor and the motor, wherein one of the plurality of ducts is configured to deliver the washing agent to the diaphragm” in lines 1-3. The specification recites “structure 40” as an intermediate diaphragm. However, it is unclear as to how this wall (40) is to be regarded as a diaphragm because one of ordinary skill in the art would interpret the phrase “diaphragm” as an element that is flexible and the specification fails to recite that element/wall 40 is flexible. For examination purposes, the phrase “diaphragm” is interpreted to be a wall.
Claims 4, 9, 10 and 13 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mathijssen et al. (US 8,262,365 – herein after Mathijssen) in view of Eaton et al. (US 2016/0115775 – herein after Eaton) and Mariotti et al. (WO 2013/167664 – herein after Mariotti).
In reference to claim 1, Mathijssen teaches a motor-compressor unit (1) housed in a single casing (4), comprising: 
a compressor (3);
a motor (2);
a shaft (19) to which the compressor and the motor are coupled;
one or more auxiliary bearings (21, 22, 25) for supporting the shaft; and
a washing system (col. 4, lines 17-19: 94+72) connectable to an external source of a washing agent (73/92) and configured to selectively wash specific areas of the motor-compressor unit within the single casing (see col. 2, lines 13-62: injection of antifreeze is done at various points in the motor-compressor unit for protection against hydrate formation), the washing system comprising:
a plurality of spray modules (72: injection modules) inside the casing (4), wherein at least one of the plurality of spray modules (72) directs the washing agent (73) to an area inside the casing containing the one or more auxiliary bearings (21, 22, 25), and at least one of the plurality of spray modules (72) directs the washing agent to an area inside the casing containing the motor (2); and
a plurality of delivery ducts (conduits coupled with injection devices 72; col. 4, lines 17-19: 94) inside the casing (4) dedicated to delivering the washing agent (73) to the plurality of spray modules (72), wherein at least one of the plurality delivery ducts delivers the washing agent to the at least one of the plurality spray modules that directs the washing agent to the area containing the one or more auxiliary bearings (21,22,25), and at least one of the plurality delivery ducts delivers the washing agent to the at least one of the plurality spray modules that directs the washing agent to the area containing the motor (3), and
a collection sump (area below element 22 that communicated with drain 96 acts a collection sump) within the single casing configured to collect any liquid entering inside the motor-compressor unit during subsea installation, wherein one of the plurality of ducts is configured to deliver the washing agent to the collection sump (see 112b above for interpretation: it is interpreted that the washing agent dripping down and getting collected below element 22 would also wash the asserted sump area before exiting through drain 96).
Mathijssen teaches
Mathijssen does not teach any structural details with respect to the injection unit(s), thus remaining silent on the injection unit(s) in the form of a spray nozzle(s).
However, Eaton teaches the use of a spraying nozzle (140) to inject a fluid (water) in a system (124).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic injection unit in Mathijssen with a spray nozzle as taught by Eaton in order to obtain the predictable result of spraying the fluid (73) on various components in the compressor system of Mathijssen for protection against hydrate formation. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Mathijssen remains silent on the unit, comprising a fan to circulate the process gas through the motor.
However, Mariotti teaches the provision of a fan (see fig. 1: fan 132 is coupled to the electric motor (102) to circulate the process gas (108) through the motor (102) in a motor-compressor unit.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a fan to circulate the process gas through the motor as taught by Mariotti in the motor-compressor unit taught by Mathijssen for the purpose of cooling the motor.
With respect to the limitation “wherein at least one of the plurality spray nozzles directs the washing agent to an area in the casing containing the fan 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a dedicated duct and spray nozzle to deliver the washing agent to the fan in the modified motor-compressor unit of Mathijssen in order to also prevent the hydrate formation (on the fan) in the motor-compressor unit, thus supporting/meeting the Mathijssen’s invention objective (see col. 2, lines 13-16). Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Thus, Mathijssen, as modified, further teaches the motor-compressor unit: wherein at least one of the plurality spray nozzles directs the washing agent to an area in the casing containing the fan (area above bearing 25; this is the area where fan will be added as well using the teaching of Mariotti) and wherein at least one of the plurality delivery ducts
In reference to claim 4, Mathijssen, as modified, teaches the motor-compressor unit, wherein the one or more auxiliary bearings (21, 22, 25) comprises at least two auxiliary bearing (21, 22), and for each of the at least two auxiliary bearings, the washing system further comprises a dedicated spray nozzle (72) of the plurality of spray nozzles and a dedicated delivery duct (conduits coupled with injection devices 72; col. 4, lines 17-19: 94) of the plurality of delivery ducts in fluid communication therewith.
In reference to claim 9, Mathijssen, as modified, teaches the motor-compressor unit, further comprising at least one thrust bearing (25) to support axial thrusts acting on the shaft (19), and wherein the washing system further comprises a dedicated spray nozzle (72) of the plurality of spray nozzles and a dedicated delivery duct (conduits coupled with injection devices 72; col. 4, lines 17-19: 94) of the plurality of delivery ducts in fluid communication therewith to deliver and direct the washing agent (73) to the at least one thrust bearing (25).
In reference to claim 10, Mathijssen, as modified, teaches the motor-compressor unit, wherein the washing system further comprises a dedicated spray nozzle (72) of the plurality of spray nozzles and a dedicated delivery duct (conduits coupled with injection devices 72; col. 4, lines 17-19: 94) of the plurality of delivery ducts in fluid communication therewith to deliver and direct the washing agent to the compressor (3).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mathijssen in view of Eaton and Mariotti further in view of Tonnessen, Leif A. (US 2014/0105765 – herein after Tonnessen.
Mathijssen, as modified, does not teach a diaphragm (see 112b above for interpretation) inside the single casing between the compressor and the motor.
However, Tonnessen teaches a subsea motor-compressor unit, wherein a diaphragm (11) is provided inside the single casing (7) between the compressor and the motor for the purpose of diving the housing or alternatively dispose seal element(s) between the motor and the compressor (¶20).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a diaphragm inside the single casing between the compressor and the motor using the teaching of Tonnessen in the modified motor-compressor unit of Mathijssen for the purpose of diving the housing or alternatively dispose seal element(s) between the motor and the compressor, as recognized by Tonnessen above.
With respect to the limitation “wherein one of the plurality of ducts is configured to deliver the washing agent to the diaphragm”, it can be seen in Mathijssen that a spray module (72) is present for each component (i.e. 25, 21, 16, 33, 22) shown within the single casing.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a dedicated duct to deliver the washing agent to the newly added diaphragm (wall) in the modified motor-compressor unit of Mathijssen in order to also prevent the hydrate formation (on the diaphragm) in the motor-compressor unit, thus supporting/meeting the Mathijssen’s invention objective (see col. 2, lines 13-16). Furthermore, it has been held that mere duplication of the essential working parts of a device involves Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Response to Arguments
The arguments filed December 30, 2020 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly added feature of “collection sump” and newly found references of Mariotti and Tonnessen.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746